Citation Nr: 1106964	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
upper extremity neurological disorder to include peripheral 
neuropathy and left carpal tunnel syndrome claimed as secondary 
to Agent Orange exposure.  

2.  Entitlement to a chronic neurological disorder of the neck 
and the left ear to include peripheral neuropathy claimed as 
secondary to Agent Orange exposure.  

3.  Entitlement to service connection for chronic hypertension.  

4. Entitlement to an increased disability evaluation for the 
Veteran's right total knee replacement residuals, currently 
evaluated as 60 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
Veteran's left total knee replacement residuals, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.  He served in the Republic of Vietnam.  The Veteran 
participated in combat and was awarded two Purple Heart medals.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Wichita, Kansas, 
Regional Office which, in pertinent part, denied service 
connection for peripheral neuropathy of the upper extremities, 
peripheral neuropathy of the neck and the left ear, and 
hypertension and denied increased evaluations for both the 
Veteran's right total knee replacement residuals and his left 
total knee replacement residuals.  In October 2006, the Veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Florida.  The Veteran's claims files were subsequently 
transferred to the St. Petersburg, Florida, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.  


REMAND

The Veteran asserts that service connection is warranted for both 
chronic 


peripheral neuropathy of the upper extremities, the neck, and the 
left ear and chronic hypertension.  He states that he sustained 
chronic neurological disabilities involving the right and the 
left upper extremities, the neck and the head secondary to either 
his inservice Agent Orange exposure, his service-connected 
diabetes mellitus, and/or the multiple falls precipitated by his 
service-connected right knee and left knee total knee replacement 
residuals.  He advances that his chronic hypertension has been 
aggravated by his PTSD and the pain associated with his multiple 
service-connected disabilities.  The Veteran contends further 
that his right knee and left knee total knee replacement 
residuals have increased in severity; are productive of severe 
impairment of his ability to walk and to stand; and have caused 
multiple serious falls.  The accredited representative requests 
that the Veteran's appeal be remanded to the RO so that the 
Veteran may be afforded a VA examination to assess the current 
nature and severity of his right knee and left knee total knee 
replacement residuals.  

The Veteran's service treatment records convey that the Veteran 
sustained a right wrist shell fragment wound and a left hand 
gunshot wound during combat in May 1968.  Service connection has 
been established for right shoulder rotator cuff tendonitis, left 
shoulder rotator cuff tendonitis, right elbow arthritis, and left 
elbow arthritis.  

The report of a November 2005 VA examination for compensation 
purposes notes that the Veteran complained of numbness of the 
right finger tips and left upper extremity tingling and numbness 
which extended from the neck down to the finger tips.  
Contemporaneous nerve conduction studies revealed findings 
consistent with left upper extremity diffuse peripheral 
neuropathy with superimposed moderately advanced carpal tunnel 
syndrome.  The Veteran was diagnosed with left upper extremity 
carpal tunnel syndrome and chronic hypertension.  The examining 
VA nurse-practitioner opined that the Veteran's hypertension was 
not a diabetic complication and had not increased in severity as 
the result of the Veteran's service-connected diabetes mellitus.  
The examiner advanced no findings as to the etiological 
relationship, if any between the Veteran's bilateral upper 
extremity, neck, and left ear neurological symptoms; his presumed 
inservice Agent Orange exposure; and his right wrist shell 
fragment wound residuals, left hand gunshot wound residuals, and 
his service-connected right shoulder, left shoulder, right wrist, 
and left wrist disabilities.  

The Veteran was last afforded a VA examination for compensation 
purposes which addressed his right knee and left knee total knee 
replacement residuals in November 2005.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after September 2007 is not of 
record.  The VA should obtain all relevant VA and private 
clinical documentation which could potentially be helpful in 
resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic upper extremity, neck, and left 
ear neurological disabilities, chronic 
hypertension, and service-connected right 
knee and left knee total knee replacement 
residuals after September 2007, including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims files.  

2.  Associate with the claims folder all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran 
after September 2007.  

3.  After completion of the action 
requested in paragraphs 1 to 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of his upper extremity, neck, and left ear 
neurological disabilities and chronic 
hypertension.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

The examiner or examiners should advance 
opinions addressing the following 
questions:

a.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic neurological 
disorder of the upper extremities, the 
neck, and/or the left ear had its 
onset during active service; is 
related to the Veteran's inservice 
right wrist shell fragment wound 
residuals, left hand gunshot wound 
residuals, and/or presumed Agent 
Orange exposure; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

b.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that the 
Veteran's chronic hypertension had its 
onset during active service; is 
related to the Veteran's service in 
the Republic of Vietnam; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner or examiners are 
requested to provide a rationale for all 
stated opinions.  

4.  After completion of the action 
requested in paragraphs 1 to 2, then 
schedule the Veteran for a VA examination 
for compensation purposes which is 
sufficiently broad to accurately determine 
the current nature and severity of his 
right knee and left knee total knee 
replacement residuals.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's right knee and left knee total 
knee replacement residuals with a full 
description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use 
of his knees should be noted and described.  
If feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's right knee and 
left knee total knee replacement residuals 
upon his vocational pursuits.  

Send the claims folders to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner or examiners are 
requested to provide a rationale for all 
stated opinions.  

5.  Ensure that all development action has 
been completed in accordance with the above 
directives.  If any examination report is 
insufficient, it must be returned to the 
examiner(s) for corrective action.  Then 
readjudicate the issues of the Veteran's 
entitlement to service connection for a 
chronic bilateral upper extremity 
neurological disorder to include peripheral 
neuropathy and left carpal tunnel syndrome 
claimed as secondary to Agent Orange 
exposure, a chronic neurological disorder 
of the neck and the left ear to include 
peripheral neuropathy claimed as secondary 
to Agent Orange exposure, and chronic 
hypertension and increased evaluations for 
his right total knee replacement residuals 
and left total knee replacement residuals 
with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2010).   

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

